Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Nishii (US 20190243591 A1).
Regarding claim 1, Nishii discloses a preset information displaying method comprising:
performing a first registration process, the first registration process being a process of registering (operation input data 74a is data in which touch coordinate data detected in accordance with the operation detection program 72b is stored in chronological order. The operation input data 74a includes operation data related to a hardware button or key in some cases, para. 0079), in a database (data storage area 74), first preset information (print image data for image formation on a sheet and other data used to execute the information processing program for the image forming apparatus 14 may be stored, para. 0082) and first image information (image generation data 74b is data, such as polygon data or texture data, by which display image data corresponding to various screens displayed on the display 154 is generated, para. 0080) in a state of being associated with each other, the first preset information being used upon performing a first printing process, the first image information representing a result of the first printing process (job executed in the image forming apparatus 14, para. 0081); and

Regarding claim 2, Nishii discloses the preset information displaying method according to claim 1, further comprising
performing a first input process, the first input process being a process of receiving the selection operation on the selection screen (operating (touching) the touch panel 152 or the like, selecting a desired job, and setting a detailed condition (job condition), para. 0043), 
wherein the first preset information comprises the preset information that is selected through the selection operation (selecting a desired job, and setting a detailed condition (job condition), para. 0043)
Regarding claim 3, Nishii discloses the preset information displaying method according to claim 1, further comprising
performing a second registration process, the second registration process being a process of registering, in the database, second preset information and second image information in a state of being associated with each other (operating (touching) the touch panel 152 or the like, selecting a desired job, and setting a detailed condition (job condition), para. 0043 such as print, copy, fax or scan, shown as selection inputs in figure 5 or fold, z-fold), the second preset information being used upon performing a second printing process, the second 
wherein the one or the plurality of pieces of preset information includes the second preset information (such as print, copy, fax or scan, shown as selection inputs in figure 5 or fold, z-fold),
the display process includes a process of displaying, on the selection screen, the second preset information and the second image information in correspondence with each other, the second image information being associated with the second preset information in the database (see figures 13, 14).
Regarding claim 4, Nishii discloses the preset information displaying method according to claim 1, further comprising
performing a third registration process, the third registration process being a process of registering, in the database, the first preset information used upon performing a third printing process and third image information in a state of being associated with each other (operating (touching) the touch panel 152 or the like, selecting a desired job, and setting a detailed condition (job condition), para. 0043 such as print, copy, fax or scan, shown as selection inputs in figure 5 or fold, z-fold), the third image information representing a result of the third printing process (such as print, copy, fax or scan, shown as selection inputs in figure 5 or fold, z-fold), 
wherein the display process further includes a process of displaying, on the selection screen, the first preset information and the third image information in correspondence with each other, the third image information being associated with the first preset information in the database (see figures 13, 14).
Regarding claim 5, Nishii discloses the preset information displaying method according to claim 1, wherein the first image information comprises image information obtained by capturing an image (202) of the result of the first printing process (see figures 9 and 13).

Regarding claim 7, Nishii discloses the preset information displaying method according to claim 1, wherein the display process is performed by an information processing apparatus, and
the database (data storage area 74) is stored in a storage apparatus (RAM 144).
Regarding claim 8, Nishii discloses the preset information displaying method according to claim 1, wherein the display process is performed by an information processing apparatus (information processing program for the image forming apparatus 14 includes a display program 72a, para. 0069), and
the database is stored in the information processing apparatus (In the program storage area 72 of the RAM 144, as described above, the information processing program for the image forming apparatus 14 is stored, para. 0069).
Regarding claim 9, Nishii discloses the preset information displaying method according to claim 1, further comprising:
performing a second input process, the second input process being a process of receiving decision operation (e.g., “DISPLAY CONTENT” step s35) on the selection screen, the decision operation (“DISPLAY” S37 or “DELETE” S41) being operation of deciding the first preset information; and
performing a print data generation process, the print data generation process being a process of generating print data on a basis of the first preset information decided through the decision operation (“DISPLAY CONTENT”, “YES”, “DISPLAY CONFIRMATION SCREEN” S37).
Regarding claim 10, Nishii discloses an information processing apparatus comprising

wherein the first preset information is registered, in a database, in a state of being associated with the first image information (operation input data 74a is data in which touch coordinate data detected in accordance with the operation detection program 72b is stored in chronological order. The operation input data 74a includes operation data related to a hardware button or key in some cases, para. 0079), and
the display processor causes the first preset information and the first image information to be displayed in correspondence with each other, the first image information being associated with the first preset information in the database (operating (touching) the touch panel 152 or the like, selecting a desired job, and setting a detailed condition (job condition), para. 0043 such as print, copy, fax or scan, shown as selection inputs in figure 5 or fold, z-fold).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464.  The examiner can normally be reached on Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/            Primary Examiner, Art Unit 2677